DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-4, and 6-20 as amended on filed on 7/14/2022 are currently pending. 
Claims 8-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made/treated as without traverse in the reply filed on 2/15/2022. In response to final office action applicant should cancel non-elected withdrawn and non-examined claims.  
Claims 1-4, 6 and 7 as amended on filed on 7/14/2022 are under examination in the instant office action.
Information Disclosure Statement
IDS filed on 7/14/2022 has been considered. 
                                        Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites (E) as it would indicate some following active step. However, the following phrase is not an active step but wherein clause.  
Appropriate correction is required; for example: deletion of second recitation of (E) in amended claim 1.
Claim Rejections - 35 USC § 112
Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 as amended is rendered indefinite by phrase “containing” in the phrase “sodium dodecyl sulfate contacting glycine hydrochloride”. Sodium dodecyl sulfate and glycine hydrochloride are separate chemical compounds. Thus, it is unclear what is intended by phrase “containing”. Is it a preparation or a solution “containing” both in a mixture? Is it some special formulation? The issue remains  unclear in view of specification that describe this formulation as a “MYCOn” (page 9) which does no clarify the problem in question. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (“Evaluation of commercials blood containing media for cultivation of Mycobacterium haemophilum”. Am J Clin Pathol 1992, 98, pages 282-286) in the light of evidence by Description of Casman Agar with 5% sheep blood in the Remel’s Technical Manual of Microbiological Media, 2010, page 1), Esther et al. (“Detection of rapidly growing mycobacteria in routine cultures of samples from patients with cystic fibrosis”. Journal of Clinical Microbiology, 2011, vol. 49, No. 4, pages 1421-1425) in the light of evidence by Description of BCSA in the Remel’s Technical Manual of Microbiological Media, 2007, pages 1-2), Radomski et al. (Applied and Environmental Microbiology, 2010, vol. 76, NO. 11, pages 3514-3520), and Kondo et al. “Examinations of disinfectant assay systems on acid-fast bacteria”. Dermatology (Basel), 1997, Vol. 195, No. Suppl. 2, page 148).
The cited references by McBride and by Esther are relied upon for the teaching of methods for determining presence of Mycobacterium in the samples by using solid agarized media containing crystal violet. 
In particular, the cited reference by Mc Bride teaches method for determining the presence of Mycobacterium in a sample, wherein the method comprises steps: 
(A) obtaining a sample from the environment such samples of clinical isolates of Mycobacterium haemophilum (see section “materials and methods”) alone or in combination with clinical isolates of Staphylococcus epidermis (page 283, col. 1, lines 12-15);  
(B) plating the sample with the isolates onto a growth medium Casman blood agar;
(C) incubating a plated sample for an incubation period; and
(D) after the incubation period, inspecting one or more bacterial growth colonies to determine the presence of Mycobacterium in the sample derived from clinical environment;
wherein the Casman growth medium comprises agar, crystal violet and other generic components such as amino acids, nitrogenous elements, trace elements, vitamins, carbon sources, neutralizing agents (Remel Casman agar description from Technical Manual of Microbiological Media, 2010); and 
wherein in the medium of McBride (designated as MMH, see page 285, col. 2, par. 2) the crystal violet is present in an amount in excess of 0.5 µg/ml or in amount 5µg/ml (see abstract of McBride or page 285, col. 2, par. 2).
The cited reference by Mc Bride teaches that the use of Casman’s blood agar containing crystal violet provided best or 100% recovery of Mycobacterium haemophilum while completely inbibited clinical isolates of S epidermis present or added to samples with M haemophilum (page 285, col. 2, lines 8-10); and that the use of Casman’s blood agar containing 5 µg/ml crystal violet (designated as MMH) is useful in learning about natural habitat and epidemiology of Mycobacterium haemophilum (page 286, last par.). 
In particular, the cited reference by Esther teaches method for determining the presence of Mycobacterium in a sample, wherein the method comprises steps: 
(A) obtaining a sample from the environment such as clinical samples from patients with CF; 
(B) plating the sample with the isolates onto a growth medium BCSA; 
(C) incubating a plated sample for an incubation period; and
(D) after the incubation period, inspecting one or more bacterial growth colonies to determine the presence of Mycobacterium in the sample; 
wherein the BCSA growth medium comprises agar, crystal violet and other generic components such as amino acids, nitrogenous elements, trace elements, vitamins, carbon sources, neutralizing agents (see Remel’s BCSA description from Technical Manual of Microbiological Media, 2007); and 
wherein in the BCSA medium in the method of the crystal violet is present in an amount in excess of 0.5 µg/ml or in amount 2µg/ml (see Remel’s BCSA description from Technical Manual of Microbiological Media, 2007).
Thus, both cited references recognize necessity of inhibiting other microorganisms present in the samples with Mycobacterium. In particular, the reference by Esther teaches application of techniques that involve a decontamination step to eliminate other than Mycobacterium pathogens; for example: see page 1421, lines bridging col. 1 and col. 1). But the cited references by McBride and by Esther are silent about specific agents used for decontamination of samples prior to culturing and detecting mycobacteria. 
However, the prior art teaches the use of various agents for decontamination prior to culturing and detecting mycobacteria including decontamination agent sodium dodecyl sulfate (SDS) and antiseptic glycine hydrochloride. For example:  the refence by Radomski teaches the use of SDS for decontamination of environmental samples prior to culturing and detecting mycobacteria (see table 1, line 3). For example: the refence by Kondo teaches that bactericidal activity of common antiseptic which is based on glycine hydrochloride is lower towards mycobacteria (page 148, par. 4). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add to the methods of McBride and/or of Esther a step of decontaminating clinical and/or environmental samples with sodium dodecyl sulfate and glycine hydrochloride with a reasonable expectation of success in detecting Mycobacterium in the samples because the prior art teaches and suggests application of decontamination techniques prior to plating and growing samples with mycobacteria by using various decontamination agents including  SDS and antiseptic glycine hydrochloride as adequately taught by Radomski and Kondo.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
	As applied to claim 7: Both cited references by McBride and by Esther are relied upon as explained above for the teaching of methods for determining presence of Mycobacterium in the samples by adding crystal violet to common media used for growing Mycobacterium, wherein the common growth media include Casman agar and BCSA and these media comprise the Mycobacterium growth nutrients and regulators including claim-recited proteose peptone (meat peptone), casamino acids (casein peptone), yeast extract, dextrose, starch, etc. Thus, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to optimize combinations of Mycobacterium growth nutrients commonly used in bacterial culture media as intended for growing Mycobacterium.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 7/14/2022 have been fully considered but they are not all not persuasive. 
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by McBride et al. (“Evaluation of commercials blood containing media for cultivation of Mycobacterium haemophilum”. Am J Clin Pathol 1992, 98, pages 282-286) in the light of evidence by Description of Casman Agar with 5% sheep blood in the Remel’s Technical Manual of Microbiological Media, 2010, page 1) has been withdrawn because the cited prior art is silent about applying contamination agent sodium dodecyl sulfate (SDS) and/or glycine hydrochloride.
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Esther et al. (“Detection of rapidly growing mycobacteria in routine cultures of samples from patients with cystic fibrosis”. Journal of Clinical Microbiology, 2011, vol. 49, No. 4, pages 1421-1425) in the light of evidence by Description of BCSA in the Remel’s Technical Manual of Microbiological Media, 2007, pages 1-2) has been withdrawn because the cited prior art is silent about applying contamination agent sodium dodecyl sulfate (SDS) and/or glycine hydrochloride.
With regard to the claim rejection under 35 USC § 103 Applicant’s main argument is that the cited reference by Kondo is a teaching away from the claimed method because the cited reference describes glycine hydrochloride as an inhibitory agent or an antimicrobial agent. This argument is not found persuasive because the cited reference explicitly acknowledges the fact that, although glycine hydrochloride-containing agent is characterized by bactericidal effect, it has a rather lower bactericidal activity against Mycobacterium. Thus, one of skill in the art would obviously and clearly recognizes that in a mixed environmental sample a glycine hydrochloride-containing agent would act as a selective agent which inhibits other bacteria relatively more then Mycobacterium, thereby, providing for selective isolation of Mycobacterium from the mixed sample. 
Applicants also argue that the treatment compound comprises both glycine hydrochloride and SDS has surprisingly been found to inhibit the growth of other bacteria and fungus whilst maintaining the target mycobacterium (response page 7 of 9,  lines 6-9). Although and generally speaking this statement is true in view of specification (par. 0047, table 1), but it is noted that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claim.
First, instant claims are not particularly clear about what is a treatment agent as explained above. 
Secondly, it is well recognized that synergism is a highly unpredictable result that is very dependent not only in the ingredients used and the amounts of each.  Thus, any combination for which synergism is not clearly established would be properly rejected because non-obviousness would not have been established. The specification appears to describe the use of only one specific combination of final concentrations of 2 compounds (page 9, lines 2-4). But insntst claims are not so limited.
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
August 9, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653